I



I
    't>   .



               AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                                                             //
                                                                                                                                                                           Iri--'
                                                                                                                                                              Page l ofl   ,._,,



                                                      UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                       V.                                          (For Offenses Committed On or After November 1, 1987)


                                      Julio Tolentino-Juarez                                       Case Number: ...._.......,-m~·-2,.3a.,3""5"'5_ _ _ _ __

                                                                                                  Rebecca C Fislj.I
                                                                                                                       1
                                                                                                                                   ~- -·~·- "l    1/>-••
                                                                                                                                                  I['•· .~.
                                                                                                                                   !"~·•' , • 1l..w Li;
                                                                                                  Defendant's Attorney )
                                                                                                                       ::

              REGISTRATION NO. 88340298                                                                                              AUG 2 0 2019
              THE DEFENDANT·                                                                                            CLERK i.l~~ OIS I H1CT l~O; :Hr
                        .                  '                                                                        SOUTHU1CJ DISTRICT OF C~AL :0QP•1: .,
               lz(J pleaded guilty to count(s)              ---=--1-=-of:...C=om=p=lai=·n:.:t_ _ _ _ _ _ _ _ _ __!-::cB=Y=-======-=-=-=··c.."'_·._
               •    was found guilty to count( s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
              Title & Section                        Nature of Offense                                                              Count Number(s)
              8: 1325                                ILLEGAL ENTRY (Misdemeanor)                                                    1
               •    The defendant has been found not guilty on count( s)
                                                                                          -------------------
               •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term o f /

                                               it1   TIME SERVED                             • ________ days
               lz(J Assessment: $10 WAIVED                       lz(J Fine: WAIVED
               lz(J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               •   Court recommends defendant be deported/removed with relative,-------~- charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                              Monday, August 19, 2019
                                                                                              Date of Imposition of Sentence


              Received =o=us=M_ _ _ _ _ __
                                                                                              Hth.J.ilt:~OCK
                                                                                              UNITED STATES MAGISTRATE JUDGE


              Clerk's Office Copy                                                                                                                3: l 9-mj-23355
